     HAC/js
     03/30/20




                             IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                             AT AKRON

     IN RE:                                          )      CASE NO.      19-51953
     SCOTT & KIMBERLY LIGGETT                        )      CHAPTER 7
                       Debtor(s)                     )      BANKRUPTCY JUDGE:
                                                            ALAN M. KOSCHIK
                                                     )
                                                     )      OBJECTION TO EXEMPTION
                                                     )

                Now comes Harold A. Corzin, Chapter 7 Trustee herein, and objects to the debtors’ claimed
     exemption stated and claimed on March 27, 2020. The specific exemption which is the subject of
     this Objection is a $2,000.00 exemption charged against the debtor’s 2019 tax refund. The debtor’s
     exemption is based upon O.R.C. 2329.66 (A)(9)(f). That statute exempts “disability financial
     assistance payments as exempted by Section 5115.06 of the Ohio Revised Code”. The exemption
     is inapplicable.
                WHEREFORE, the Trustee prays that said exemption be disallowed.


                                                     /s/ Harold A. Corzin
                                                     HAROLD A. CORZIN, TRUSTEE
                                                     Ohio Bar No. 0005021
                                                     304 N. Cleveland-Massillon Road
                                                     Akron, Ohio 44333
                                                     (330) 670-0770 Voice
                                                     (330) 670-0297 Facsimile
                                                     Hcorzin@csu-law.com




19-51953-amk       Doc 30     FILED 03/30/20      ENTERED 03/30/20 14:23:24          Page 1 of 3
                                       CERTIFICATE OF SERVICE
            I certify that a copy of the foregoing Objection was served this 30th day of March, 2020 upon:
     Debtors:
     Scott & Kimberly Liggett
     1247 Squires Drive
     Mogadore, OH 44260
      (Regular U. S. Mail)
     Attorney for Debtors:
     Rebecca Sremack
     (electronic service)
     Office of the United States Trustee
     (electronic service)
                                                   /s/Harold A. Corzin
                                                   HAROLD A. CORZIN




19-51953-amk    Doc 30       FILED 03/30/20     ENTERED 03/30/20 14:23:24            Page 2 of 3
           NOTICE OF TRUSTEE’S OBJECTION TO CLAIM OF EXEMPTIONS

           HAROLD A. CORZIN, Chapter 7 Trustee, has filed papers with the court
           objecting to certain exemption(s) claimed by debtor(s) of this estate.
           Your rights may be affected. You should read these papers carefully and
           discuss them with your attorney, if you have one in this bankruptcy case.
           (If you do not have an attorney, you may wish to consult one.)
           If you do not want the court to sustain this objection, or if you want the court
     to consider your views on the Notice, then on or before April 22, 2020 you or your
     attorney must:
     File with the court a written request for a hearing at:
                               Clerk of Courts
                               U. S. Bankruptcy Court
                               455 Federal Building-Courthouse
                               2 South Main Street
                               Akron, Ohio 44308
     If you mail your request to the court for filing, you must mail it early enough so the
     court will receive it on or before the date stated above.
     You must also mail a copy to:
                               Harold A. Corzin
                               Chapter 7 Trustee
                               304 N. Cleveland-Massillon Road
                               Akron, Ohio 44333
     If you or your attorney do not take these steps, the court may decide that you do not
     oppose the relief sought in the Objection and may enter an order granting that relief.



     3/30/20                                /s/Harold A. Corzin_______
                                            HAROLD A. CORZIN, TRUSTEE (#0005021)
                                            304 N. Cleveland-Massillon Road
                                            Akron, Ohio 44333
                                            (330) 670-0770
                                            (330) 670-0297 Facsimile
                                            Hcorzin@csu-law.com




19-51953-amk   Doc 30   FILED 03/30/20    ENTERED 03/30/20 14:23:24      Page 3 of 3
